NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted January 23, 2013*
                                  Decided January 24, 2013

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐2917

MICAH E. GLENN,                                     Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 12‐C‐670
BRADLEY CENTER SPORTS AND
ENTERTAINMENT CORPORATION, et                       Aaron E. Goodstein,
al.,                                                Magistrate Judge.
      Defendants‐Appellees.

                                         O R D E R

       Micah E. Glenn appeals the dismissal of his complaint against the Bradley Center
Sports and Entertainment Corporation and several of its employees and attorneys. Glenn
charges that the defendants fired him without due process and in breach of contract. A



       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2917                                                                               Page 2

magistrate judge, proceeding with Glenn’s consent, see 28 U.S.C. § 636(c)(1), dismissed the
suit for failure to state a claim. See 28 U.S.C. § 1915A(b)(1). Because Glenn did not have a
property interest in his employment, we affirm. 

        We accept as true the allegations in Glenn’s complaint. See Gomez v. Randle, 680 F.3d
859, 864 (7th Cir. 2012). In May 2010, Glenn began training to work as an arena control
operator with the Bradley Center. The Center, which hosts three sports teams and countless
other special events, was created by the Wisconsin legislature, see WIS. STAT. § 232.03.
According to its website, the Center “is the only major, public assembly facility in North
America with construction underwritten through the philanthropy of a single family.”
Arena Highlights, http://www.bmoharrisbradleycenter.com/arena‐info/arena‐highlights
(visited Dec. 19, 2012). Three months after his training, the Center hired Glenn. His contract
—contingent upon the results of a drug screening, which Glenn passed—provided for
permanent placement as an arena control operator. 

        The Center fired him the next year. In an exchange of letters with the Center’s
attorneys about the discharge, Glenn contended that his due process rights were violated
because the Center fired him without notice or a hearing. The attorneys replied that he had
no property interest in his employment because he was an at‐will employee and was fired
because he violated the employee handbook by copying Bradley Center documents onto a
flash drive. Glenn repeated his due‐process contentions in his complaint, where he added
contract and tort claims and denied the Bradley Center’s asserted grounds for firing him. 
 
        The magistrate judge—citing to this court’s passing reference to the Bradley Center’s
status as a private entity in Arlotta v. Bradley Ctr., 349 F.3d 517, 524 (7th Cir. 2003)
—concluded that the Bradley Center is not a state actor. See Natʹl Collegiate Athletic Assʹn v.
Tarkanian, 488 U.S. 179, 191 (1988) (Fourteenth Amendment “affords no shield” against
private conduct). Having dismissed Glenn’s sole federal claim, the magistrate judge
declined to exercise supplemental jurisdiction over Glenn’s state‐law claims.

       On appeal Glenn first challenges the magistrate judge’s conclusion that the Bradley
Center is a private entity. He observes that the Wisconsin legislature created the Center by
special law, see WIS. STAT. § 232.03, and that the governor of Wisconsin, with the advice and
consent of its senate, retains the permanent authority to appoint a majority of the Bradley
Center’s board of directors, see WIS. STAT. § 232.03(2)(a). We need not decide whether the
Bradley Center is a state actor under the test of Lebron v. Nat’l R.R. Passenger Corp., 513 U.S.
374, 395–400 (1995), because we conclude that Glenn has not alleged a constitutionally
protected interest in his employment with the Center. 
No. 12‐2917                                                                                Page 3

        To establish a due‐process claim, Glenn must identify a protected property or liberty
interest in his employment. See Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972); Santana v. Cook
Cnty. Bd. of Review, 679 F.3d 614, 621 (7th Cir. 2012); Rujawitz v. Martin, 561 F.3d 685, 688
(7th Cir. 2009). We look to Wisconsin law to determine whether Glenn had such an interest.
See Rujawitz, 561 F.3d at 688; Moss v. Martin, 473 F.3d 694, 700 (7th Cir. 2007). In Wisconsin,
employees generally have no claim of entitlement to employment. Unless civil‐service
regulations or laws, or a contract or collective‐bargaining agreement provide otherwise,
employment is terminable at the will of either party, and there is no property interest.
See Bd. of Regents of Univ. of Wis. Sys. v. State Pers. Comm’n, 646 N.W.2d 759, 769 (Wis. 2002);
Vorwald v. Sch. Dist. of River Falls, 482 N.W.2d 93, 96 (Wis. 1992). The Bradley Center is
specifically exempted from complying with civil‐service protection laws in Wisconsin, see
WIS. STAT. § 232.05(1)(g), and Glenn has not alleged that he was protected by any collective
bargaining agreement. Thus we turn to the terms of Glenn’s contract as he has described
them in his complaint.

         Glenn alleges that his employment was on a “non at‐will basis.” But that allegation
is merely a legal conclusion, which we need not accept as true. See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009); Munson v. Gaetz, 673 F.3d 630, 632 (7th Cir. 2012). Glenn further describes
his contract as providing for permanent employment. But he correctly acknowledges that in
Wisconsin, “a contract for permanent employment, for life employment, or for other terms
purporting permanent employment . . . amounts to an indefinite general hiring terminable
at the will of either party.” Smith v. Beloit Corp., 162 N.W.2d 585, 587 (Wis. 1968); see also
Forrer v. Sears, Roebuck & Co., 153 N.W.2d 587, 589–90 (Wis. 1967); Heinritz v. Lawrence Univ.,
535 N.W.2d 81, 83 (Wis. App. Ct. 1995). Unless Glenn can demonstrate that he furnished
“consideration additional to the services incident to [his] employment,” Smith, 162 N.W.2d
at 587, he cannot establish a protected property interest. See Forrer, 153 N.W.2d at 589–90;
Heinritz, 535 N.W.2d at 83. 

       Glenn argues that he furnished additional consideration because his employment
with the Bradley Center was contingent upon the results of a drug screening, which he
passed. But passing the drug screening was merely a condition precedent to his
employment. It was not a further commitment from Glenn to the Bradley Center; the Center
could not sue Glenn on it if he flunked the screening. See 13 Williston on Contracts § 38:5
(4th ed. 2012); In re Oelflein’s Estate, 209 Wis. 386 (Wis. 1932). The condition therefore did not
provide any additional consideration to the Bradley Center. See Smith, 162 N.W.2d at
587–88; Forrer, 153 N.W.2d at 589–90. Glenn, therefore, cannot establish under Wisconsin
employment‐contract principles a property interest in his employment.

      Glenn responds that, apart from contract principles, he had a property interest in his
employment because Wisconsin’s civil‐service law, WIS. STAT. § 232.05(1)(g),
No. 12‐2917                                                                                 Page 4

unconstitutionally exempts the Bradley Center’s employees from civil‐service protections.
But “the [Wisconsin] legislature may elect not to confer a property interest in [public]
employment” without violating the Constitution. Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 541 (1985); Listenbee v. City of Milwaukee, 976 F.2d 348, 352 (7th Cir. 1992). Glen,
therefore, did not have a property interest in his employment under either contract or civil‐
service law, so the Center did not violate due process by firing him without a hearing. See
Loudermill, 470 U.S. at 541; Moulton v. Vigo Cnty., 150 F.3d 801, 804 (7th Cir. 1998); Fittshur v.
Vill. of Menomonee Falls, 31 F.3d 1401, 1405 (7th Cir. 1994).

        Finally, Glenn contends that, even if he did not have a property interest in his
employment, due process still guaranteed him a hearing because the Bradley Center, which
fired him based on charges of “dishonesty or immorality,” infringed on his liberty interest
in his good name and reputation in the community. But under Paul v. Davis, 424 U.S. 693
(1976), and its successors, Glenn does not have a due‐process claim unless “(1) he was
stigmatized by the defendantʹs conduct, (2) the stigmatizing information was publicly
disclosed and (3) he suffered a tangible loss of other employment opportunities as a result
of public disclosure.” See Townsend v. Vallas, 256 F.3d 661, 669–70 (7th Cir. 2001); Head v. Chi.
Sch. Reform Bd. of Trs., 225 F.3d 794, 801 (7th Cir. 2000). Glenn has not alleged that the
Bradley Center ever publicly disclosed the charges against him, or that he was ever denied
an employment opportunity because of the charges.

       Because the magistrate judge did not err by dismissing Glenn’s due‐process claim, he
also did not err by declining to exercise supplemental jurisdiction over Glenn’s state‐law
claims and dismissing them without prejudice. See 28 U.S.C. § 1367(c)(3); Harvey v. Town of
Merrillville, 649 F.3d 526, 532–33 (7th Cir. 2011) (noting usual practice to dismiss without
prejudice state supplemental claims after dismissing federal claims).

                                                                                     AFFIRMED.